DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 23 July 2020.  In view of this communication, claims 1-15 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 25 September 2020 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the term “preferably”.  This term renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-9 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Prüssmeier (US2015/0048693A1), hereinafter referred to as “Prüssmeier”.
Regarding claim 5, Prüssmeier discloses a transport unit [829] for a long stator linear motor [801] (fig. 10; ¶ 0056, 0062, 0068), the transport unit [829] having: 
a first guide side [831a] which is positioned laterally with respect to a longitudinal direction and on which a first guide group [833a], which is symmetrical in terms of guidance, is arranged (fig. 10; ¶ 0064) and having 

    PNG
    media_image1.png
    683
    833
    media_image1.png
    Greyscale

a first magnet side [825] which is positioned laterally with respect to the longitudinal direction and which extends in the longitudinal direction over a first longitudinal extent from a first start [1s] to a first end [1e] (fig. 10, 14; ¶ 0060-0061), 
wherein the transport unit [829] has, on the first magnet side [825] at a first test distance starting from the center of the first longitudinal extent in the direction of the first end [1e], a magnetic variable having a first value [v1] (fig. 14; ¶ 0083-0085; the magnetic variable corresponds to the polarities, north or south, of the permanent magnets at a specific distance from the longitudinal, i.e. left-right, center of the transport unit); and 

    PNG
    media_image2.png
    336
    784
    media_image2.png
    Greyscale

wherein the transport unit [829] has, on the first magnet side [825] at the first test distance starting from the center of the first longitudinal extent in the direction of the first start [1s], a magnetic variable having a second value [v2], which differs from the first value [v1] (fig. 14; on the first/bottom side, the first value corresponds to a north pole while the second value corresponds to a south pole).
Regarding claim 6, Prüssmeier discloses the transport unit [829] according to claim 5, as stated above, wherein the transport unit [829] has a second guide side [831b], which is positioned laterally with respect to the longitudinal direction and on which a second guide group [833b] is arranged (fig. 10; ¶ 0064), and 
the transport unit has a second magnet side [827], which is positioned laterally with respect to the longitudinal direction and which extends in the longitudinal direction over a second longitudinal extent from a second start [2s] to a second end [2e] (fig. 10, 14; ¶ 0060-0061); 
wherein the second guide group [833b] is symmetrical in terms of guidance (fig. 10; the guides are symmetrical about the center axis of the rail [831]); 

wherein the transport unit [829] has, on the second magnet side [827] at the second test distance staring from the center of the second longitudinal extent in the direction of the second start [2s], a magnetic variable having a fourth value [v4], which differs from the third value [v3] (fig. 14; on the second/top side, the third value corresponds to a south pole while the fourth value corresponds to a north pole).
Regarding claim 7, Prüssmeier discloses the transport unit [829] according to claim 6, as stated above, wherein the first guide side [831a] is opposite the second guide side [831b] (fig. 10); 
wherein the first magnet side [825] is opposite the second magnet side [827] (fig. 10) and the center of the first longitudinal extent and the center of the second longitudinal extent are opposite one another (fig. 14; the top and bottom magnet sides, labeled 1607 in this figure, are parallel and opposed to one another, sharing the same longitudinal extent and longitudinal centerline); 
wherein the transport unit [829] has, on the first magnet side [825] at a test position in the longitudinal direction, a magnetic variable having a fifth value [v5] (fig. 14; the magnetic variable corresponds to the polarities, north or south, of the permanent magnets at a specific distance from the longitudinal, i.e. left-right, center of the transport unit); and 

    PNG
    media_image3.png
    336
    784
    media_image3.png
    Greyscale

wherein the transport unit has, on the second magnet side [827] at the test position in the longitudinal direction, a magnetic variable having a sixth value [v6] that differs from the fifth value [v5] (fig. 14; on the second/top side, the sixth value corresponds to a south pole while the fifth value, on the first/bottom side, corresponds to a north pole).
Regarding claim 8, Prüssmeier discloses the transport unit [829] according to claim 7, as stated above, wherein the first test distance corresponds to the second test distance and the test position (fig. 14; the values v1, v2, v5, and v6 are all measured at the same distance to the right of the longitudinal centerline).
Regarding claim 9, Prüssmeier discloses the transport unit [829] according to claim 7, as stated above, wherein, in the longitudinal direction, all the values of the magnetic variables [v1/v5,v2] on the first magnet side [825] differ from the values of the magnetic variables [v3/v6,v4] on the second side [827] (fig. 14; the magnets on the top and bottom sides each have a polarity opposite to that of the magnet on the opposing side).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prüssmeier in view of Weber et al. (US 2016/0380562 A1), hereinafter referred to as “Weber”.
Regarding claim 1, Prüssmeier discloses a transport unit [829] for a long stator linear motor [801] (fig. 10; ¶ 0056, 0062, 0068), the transport unit [829] having: 
a first guide side [831a] which is positioned laterally with respect to a longitudinal direction and on which a first guide group [833a] is arranged (fig. 10; ¶ 0064), 
having a second guide side [831b], which is positioned laterally with respect to the longitudinal direction and on which a second guide group [833b] is arranged (fig. 10; ¶ 0064), the second guide group [833b] being opposite the first guide side [831a] and the second guide group [833b] being configured so as to be equivalent to the first guide group [833a] in terms of guidance (fig. 10; the guides are symmetrical about the center axis of the rail [831]), 
having a first magnet side [825], which is positioned laterally with respect to the longitudinal direction; and which extends in the longitudinal direction a first longitudinal extent from a first start [1s] to a first end [1e] (fig. 10, 14; ¶ 0060-0061), 

    PNG
    media_image1.png
    683
    833
    media_image1.png
    Greyscale

having a second magnet side [827], which is positioned laterally with respect to the longitudinal direction; and which extends in the longitudinal direction over a second longitudinal extent from a second start [2s] to a second end [2e] (fig. 10, 14; ¶ 0060-0061), the first magnet side [825] being opposite the second magnet side [827] (fig. 10) and the center of the first longitudinal extent and the center of the second longitudinal extent being opposite one another (fig. 14; the top and bottom magnet sides, labeled 1607 in this figure, are parallel and opposed to one another, sharing the same longitudinal extent and longitudinal centerline), 
wherein the transport unit [829] has, on the first magnet side [825] at a first test distance starting from the center of the first longitudinal extent in the direction of the first end [1e], a magnetic variable having a first value [v1] (fig. 14; ¶ 0083-0085; the magnetic variable corresponds to the polarities, north or south, of the permanent magnets at a specific distance from the longitudinal, i.e. left-right, center of the transport unit); and has, 

    PNG
    media_image2.png
    336
    784
    media_image2.png
    Greyscale

in that the transport unit [829] has, on the second magnet side [827] at a second test distance starting from the center of the second longitudinal extent in the direction of the second end [2e], a magnetic variable having a third value [v3] (fig. 14; ¶ 0083-0085; the magnetic variable corresponds to the polarities, north or south, of the permanent magnets at a specific distance from the longitudinal, i.e. left-right, center of the transport unit); and 
in that the transport unit [829] has, on the second magnet side [827] at the second test distance staring from the center of the second longitudinal extent in the direction of the second start [2s], a magnetic variable having a fourth value [v4] that corresponds to the third value [v3] (fig. 14; on the second/top side, the third value corresponds to a south pole and the fourth value corresponds to a north pole).

Weber discloses a transport unit [Tn] for a long stator linear motor [1] (fig. 1-3; ¶ 0025) comprising a first magnet side [4] and a second magnet side [5], wherein the first magnet side [4] and the second magnet side [5] face outwards (fig. 3; ¶ 0031-0032).

    PNG
    media_image4.png
    349
    490
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the magnet sides of Prüssmeier facing outward as taught by Weber, in order to allow the transport unit to be steered magnetically between multiple guides without the need for additional auxiliary coils which would increase the cost of the transport system (¶ 0008-0010 of Weber). 
Regarding claim 2, Prüssmeier discloses the transport unit [829] according to claim 1, as stated above, wherein the first test distance corresponds to the second test distance (fig. 14; the values v1, v2, v5, and v6 are all measured at the same distance to the right of the longitudinal centerline).
Regarding claim 3, Prüssmeier discloses the transport unit according to claim 2, as stated above, wherein all values [v1/v5,v2] of the magnetic variables in the longitudinal direction on the first magnet side [825] have a different value than on the second magnet side [827] (fig. 14; the magnets on the top and bottom sides each have a polarity opposite to that of the magnet on the opposing side).
Regarding claim 4, Prüssmeier discloses the transport unit [829] according to claim 1, as stated above, wherein the values [v1/v5,v2] of the magnetic variables on the first magnet side [825] are symmetrical about the center of the first longitudinal extent, and in that the values [v3/v6,v4] of the magnetic variables on the second magnet side [827] are symmetrical about the center of the second longitudinal extent (fig. 14; ¶ 0083-0085; the values at specific distances from the longitudinal, i.e. left-right, centerline of the transport unit are the same as those at the same distance to the other side of the longitudinal centerline).
Regarding claim 10, Prüssmeier discloses the transport unit [829] according to claim 1, as stated above, wherein the values [v1/v5,v2] of the magnetic variables on the first magnet side [825] are symmetrical about the center of the first longitudinal extent (fig. 14; the polarities of the magnets are symmetrical about the longitudinal centerline due to the arrangement of an odd number of magnets in the longitudinal direction).
Weber discloses a transport unit [Tn] having an even number of magnets arranged in the longitudinal direction (fig. 4; ¶ 0035).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the transport unit of Prüssmeier having an even number of magnets arranged in the longitudinal direction on each magnet side 
Regarding claim 11, Prüssmeier discloses the transport unit [829] according to claim 1, as stated above, wherein the magnetic variable is specified by a magnetic resistance, preferably of a first magnet plate [1609] attached to the first magnet side [825], and/or a second magnet plate [1609] attached to the second magnet side [827] (fig. 14; ¶ 0083-0085; the magnetic variable is defined as the magnetic polarities, north or south, of the permanent magnets).
Regarding claim 12, Prüssmeier discloses the transport unit [829] according to claim 1, as stated above, wherein on the first magnet side [825] a first number k of magnets [1609], and/or on the second magnet side [827] a second number 1 of magnets [1609], are arranged, which are each provided with a polarity in the transverse direction, the magnetic variable being specified by the polarity of the first number k of magnets [1609] and/or the second number 1 of magnets [1609] (fig. 14; ¶ 0083-0085; the magnetic variable corresponds to the polarities, north or south, of the permanent magnets at a specific distance from the longitudinal, i.e. left-right, center of the transport unit).
Regarding claim 13, Prüssmeier discloses a long stator linear motor having at least one transport unit [829] according to claim 1, as stated above, and having a transport path [831] having a first path guide group [831a] and/or a second path guide group [831b] which interact with the first guide group [833a] and/or the second guide group [833b] in 
Regarding claim 14, Prüssmeier discloses a method for determining the orientation of a transport unit [829] according to claim 1, as stated above, wherein, on a magnet side [825/827] which is positioned laterally with respect to the longitudinal direction, an actual value of a test variable is determined at a test point [837] and compared with a reference value; and in that if the actual value does not match the reference value, incorrect orientation of the transport unit [829] is inferred (fig. 10; ¶ 0066; the position of the transport unit is determined using a detection element on the unit and electronics [823] mounted on the path; comparison between a state where the transport unit is not present is implied in determining the actual position of the transport unit).
Prüssmeier does not disclose that the test variable is a magnetic test variable.
Weber discloses measuring the magnetic flux of a test variable in order to determine the position of the transport unit [Tn] (fig. 9-10; ¶ 0064).  One of ordinary skill in the art would have recognized the finite number of predictable solutions for the type of test variable, as evidenced by Weber.  
Thus, absent unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try various types of position sensor, such as induction coils, optical devices, or magnetic effect devices, in order to provide an accurate measurement of the position of transport unit.
Regarding claim 15, Prüssmeier, in view of Weber, discloses the method according to claim 14, as stated above, wherein Weber further discloses that a polarity of 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Kleinikkink et al. (US 2019/0389675 A1) discloses a long stator linear motor comprising a transport unit having magnet sides facing outwards (fig. 7).
Neubauer (US 2019/0100389 A1) discloses a long stator linear motor comprising a transport unit having magnet sides facing outwards (fig. 3).
Reinthaler (US 2019/0002204 A1) discloses a long stator linear motor comprising a transport unit having magnet sides facing outwards (fig. 2).
Jacobs (US 2003/0230941 A1) discloses a long stator linear motor comprising a transport unit having magnet sides (fig. 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834